     Case 1:19-cv-00739-RAH-SMD Document 34 Filed 10/23/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

TIMOTHY LILES,                             )
                                           )
       Plaintiff,                          )
v.                                         ) CASE NO. 1:19-cv-739-RAH-SMD
                                           )             (WO)
CITY OF ASHFORD,                           )
                                           )
       Defendant.                          )

                                 FINAL JUDGMENT

      In accordance with the Order entered this date approving the parties’ Joint Motion

for Settlement Approval (“Motion”) (Doc. 29) under the Fair Labor Standards Act, 29

U.S.C. § 201 et seq., it is ORDERED, ADJUDGED, AND DECREED that:

      1.     Judgment is entered against Defendant City of Ashford in the total amount

of $25,000.00, allocated as follows:

             a.     To Plaintiff Timothy Liles, the sums of $13,578.80 in back pay, and
                    $1,000.00 as separate consideration for the general release of all
                    claims; and

             b.     To Plaintiff's counsel the sum of $10,421.20 in attorney’s fees and
                    costs.

      2.     This action is hereby DISMISSED with prejudice in its entirety.

      DONE and ORDERED this the 23rd day of October, 2020.




                                         /s/ R. Austin Huffaker, Jr.
                                  R. AUSTIN HUFFAKER, JR.
                                  UNITED STATES DISTRICT JUDGE
